Case: 22-40265     Document: 00516557249         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-40265                      November 28, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Perez-Gomez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:20-CR-64-3


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Fernando Perez-Gomez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Perez-Gomez has filed a response and a motion to compel


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40265     Document: 00516557249         Page: 2   Date Filed: 11/28/2022




                                  No. 22-40265


   his previous counsel to provide his case file. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein, as well as
   Perez-Gomez’s response and motion. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED.        See 5th Cir. R. 42.2.         Perez-Gomez’s motion is
   DENIED.




                                       2